Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.
 
Response to Amendment
Claim 5 is cancelled, and claims 1-4 and 6-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed September 13, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-2, 4, 6-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mine
et al. (US 8123691 B2, published February 28, 2012) in view of JP 4282144 B2 (published June 17, 2009), Igarashi et al. (US 20160367221 A1, published December 22, 2016), Kashima (US 20120289833 A1, November 15, 2012), and Hayashi et al. (US 9867594 B2, published January 16, 2018 with a priority date of August 27, 2014), hereinafter referred to as Mine, JP 4282144 B2, Igarashi, Kashima, and Hayashi respectively.
Regarding claim 1, Mine teaches an ultrasonic imaging system (Fig. 12, ultrasonic diagnostic equipment), comprising: 
processing circuitry (Fig. 12, CPU 115) configured to: 
in each of first and second frames taken at respective probe positions (Fig. 4; see col. 12, lines 26-30 - "In first coordinate space having the position of a position sensor 
generate a first ultrasonic image based on the first ultrasonic wave received by the probe (see col. 4, lines 20-23 -"...a probe position sensor that detects the position and the direction of the ultrasonic probe, a tomographic image generator that generates the data of a tomographic image based upon the output of the ultrasonic probe..."); and
synthesize one of the first and second ultrasonic images at one of the two probe positions with the one of the first and second ultrasonic images at the other one of the two probe positions based on the spatial relationship (Fig. 25 - combination of fan image intersecting two different linear images in two different directions).  
Mine does not explicitly teach:  
a probe configured to continuously and alternatingly transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen through the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the specimen; 
in each of the first and second frames, generate a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image on the cross section based on the second ultrasonic wave received by the probe; Page 2 of 14Application No. 16/478,442 Application Filing Date: July 16, 2019 Docket No. FEC19303PCTUSand
calculate a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions and each of the second ultrasonic images at the two probe positions.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Mine, by including to the system a probe configured to continuously and alternatingly transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen through the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions and each of the second ultrasonic images at the two probe positions.
Whereas, Igarashi, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-I)-th frame.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry, as disclosed in Mine, by having the processing circuitry configured to calculate a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions, as disclosed in Igarashi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to observe a blood vessel from various directions to view a plaque site that is unobservable in a certain section but is observable in another section, as taught in Igarashi (see pg. 9, col. 2, para. 0103). 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions.
Whereas, Kashima, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry, as disclosed in modified Mine, by having the processing circuitry configured to calculate a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima. One of ordinary skill in the art would have been motivated to make this modification in order to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).
Modified Mine does not explicitly teach generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image.
Whereas, Hayashi, in the same field of endeavor, teaches generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image (see col. 7, lines 57-67 – “In the case of linear scanning, all apertures (referring to the 64 channels in the example illustrated in FIG. 3) are split; transmission and reception are performed at split apertures (usage apertures), and respective lines continue being generated while the usage apertures are being shifted. The usage apertures can be, for example, eight channels. The larger the usage apertures, the narrower the beam width and the greater the azimuth (lateral) resolution. In the case of sector scanning, all apertures are used as usage apertures, and the respective lines continue being generated as the direction of the beam is being varied.” Where linear scanning (second ultrasonic image) can have a higher (lateral) resolution than sector scanning (first ultrasonic image)).  

Furthermore, regarding claim 2, JP 4282144 B2 further teaches wherein the probe transmits the first and second ultrasonic waves by different scanning modes (Fig. 11, continuous and alternating linear scanning and sector scanning; see para. 0039 – “FIG. 9 shows a specific example of the hybrid scanning of the linear scanning method and the sector scanning method. As shown in FIG. 9, it is possible to set the sector scanning range e so as to avoid the ribs, set the linear scanning to two regions f1 and f2, and cover the shadowed portion of the ribs. Then, in the scan converter 51, an image obtained by sector scanning is applied to a portion between two regions f1 and f2 where linear scanning is performed in accordance with information on the linear scanning range and the sector scanning range from the scan controller 81.”; see para. 0040 – “As an actual scanning procedure, as shown in FIG. 11, the regions f1 and f2 are scanned linearly and then the region e is scanned one sector at a time, thereby scanning for one frame (one cycle). finish. This cycle is repeated one after another. However, the scanning procedure is not limited to this. For example, the region f1 is scanned linearly, the region e is scanned one sector, and the region f2 is scanned linearly. Also good.”).
The motivation for claim 2 was shown previously in claim 1.


processing circuitry (Fig. 12, CPU 115)  configured to:
generate a first ultrasonic image based on the first ultrasonic wave received by the probe in each of the first and second frames (see col. 4, lines 20-23 - "...a probe position sensor that detects the position and the direction of the ultrasonic probe, a tomographic image generator that generates the data of a tomographic image based upon the output of the ultrasonic probe..."), 
generate a second ultrasonic image based on the second ultrasonic wave received by the probe (Fig. 16 - linear image (top right and bottom right images); see col. 23, lines 57-60 - "...a basic tomographic image including a target part such as a liver tumor is displayed and a user can arbitrarily set a layer position for the basic layer of the tomographic image."); and
synthesize one of the first and second ultrasonic images at one of the two probe positions with the one of the first and second ultrasonic images at the other one of the two probe positions based on the spatial relationship (Fig. 25 - combination of fan image intersecting two different linear images in two different directions).
Mine does not explicitly teach: 
using a probe configured to continuously and alternatingly transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen through the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the specimen;  
in each of first and second frames taken at respective probe positions on the outer surface of the cross section, generate a first ultrasonic image based on the first ultrasonic wave received by the probe; Page 3 of 14Application No. 16/478,442 Application Filing Date: July 16, 2019 Docket No. FEC19303PCTUS
in each of the first and second frames, generate a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image on the cross section based on the second ultrasonic wave received by the probe; and 
calculate a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions and each of the second ultrasonic images at the two probe positions. 
Whereas, JP 4282144 B2, in the same field of endeavor, teaches using a probe configured to continuously and alternatingly transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen through the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the specimen (Fig. 1, probe 10; Fig. 9, linear scanning (second ultrasonic wave) has a narrower angle range (normal to the probe) than sector scanning (first ultrasonic wave); Fig. 11, continuous and alternating linear scanning and sector scanning; see para. 0039 – “FIG. 9 shows a specific example of the hybrid scanning of the linear scanning method and the sector scanning method. As shown in FIG. 9, it is possible to set the sector scanning range e so as to avoid the ribs, set the linear scanning to two regions f1 and f2, and cover the shadowed portion of the ribs. Then, in the scan converter 51, an image obtained by sector scanning is applied to a portion between two regions f1 and f2 where linear scanning is performed in accordance with information on the linear scanning range and the sector scanning range from the scan controller 81.”; see para. 0040 – “As an actual scanning procedure, as shown in FIG. 11, the regions f1 and f2 are scanned linearly and then the region e is scanned one sector at a time, thereby scanning for one frame (one cycle). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Mine, by including to the system a probe configured to continuously and alternatingly transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen through the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the specimen, as disclosed in JP 4282144 B2. One of ordinary skill in the art would have been motivated to make this modification in order to generate a suitable image without a shadowed portion, as taught in JP 4282144 B2 (see para. 0039). 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions and each of the second ultrasonic images at the two probe positions.
Whereas, Igarashi, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-I)-th frame.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry, as disclosed in Mine, by having the processing circuitry configured to calculate a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions, as 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions.
Whereas, Kashima, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 -"...the translation vector detection unit 301 calculates a translation vector between the frames based on the trace result. That is, based on the vectors Va to Vc, the translation vector detection unit 301 calculates a translation vector T between the ultrasonic images Ul(k) and UICk+1)... the translation vector detection unit 301 calculates the translation vector of the probe 111...").
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry, as disclosed in modified Mine, by having the processing circuitry configured to calculate a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima. One of ordinary skill in the art would have been motivated to make this modification in order to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).
Modified Mine does not explicitly teach generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second ultrasonic image, as disclosed in modified Mine, by generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image, as disclosed in Hayashi. One of ordinary skill in the art would have been motivated to make this modification in order to focus the scanning to desired focal lengths based on the transmission delay times, as taught in Haley (see col. 7, lines 47-56), and to view the desired anatomy in the higher resolution of the linear image in relation to the surrounding tissue of the wider imaging range of the sector image. Page 2 of 14Application No. 16/478,442Application Filing Date: July 16, 2019Docket No. FEC19303PCTUS
Furthermore, regarding claim 6, Igarashi further teaches wherein the processing circuitry calculates the spatial relationship between the two positions based on two of the first ultrasonic images in each of continuous first and second frames (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-l)-th frame."), and

Furthermore, regarding claim 7, Kashima further teaches wherein the processing circuitry calculates the spatial relationship between the two positions including a distance between the two positions in two directions intersecting each other (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 - "...the translation vector detection unit 301 calculates a translation vector between the frames based on the trace result. That is, based on the vectors Va to Vc, the translation vector detection unit 301 calculates a translation vector T between the ultrasonic images Ul(k) and UICk+1)... the translation vector detection unit 301 calculates the translation vector of the probe 111..."). 
Furthermore, regarding claim 8, Igarashi further teaches wherein the processing circuitry calculates the spatial relationship between the two positions further including a rotational angle of the probe in a plane extending in the two directions (Fig. 7A; see pg. 5, col. 2, para. 0065 - "...when extracting image data of a section for the N-th frame, the extracting unit 132 may extract a section included in a range that a section for the (N-l)-th frame passes when rotated a certain angle (for example, in units of 3 degrees) with the axis of rotation positioned at the center line of a blood vessel."). 
Furthermore, regarding claim 9, Igarashi further teaches wherein the processing circuitry is further configured to 
calculate the rotational angle of the probe at each of the two positions in the plane extending in the two directions, based on an angle detected at each of the two positions by a sensor configured to detect a direction of the probe in which the probe faces (Fig. 
wherein processing circuitry synthesizes one of the first and second ultrasonic images at one of the two positions with the one of the first and second ultrasonic images at the other position, based on the distance calculated by the processing circuitry and the rotational angle calculated by the processing circuitry (see pg. 10, col. 1, para. 0111 - "...the position sensor 14 calculates the position (coordinates and angle) of itself in a space in which the origin is located at the transmitter 15, and transmits the calculated position to the control unit 160. Here, the position sensor 14 transmits positional information on itself, that is, positional information on the ultrasound probe 11, in individual frames to the control unit 160. Consequently, the joining unit 133 can acquire the positional information in the individual frames from the position sensor 14.").
Furthermore, regarding claim 11, Kashima further teaches wherein the processing circuitry calculates the first relational amount including the distance between the two positions in two directions intersecting each other (Fig. 12 - "Calculate translation vector between (linear) frames based on tracing result" S106), and wherein the processing circuitry calculates the second relational amount resulted from correcting the distance calculated by the spatial relationship estimating module (Fig. 11, Drawing position calculation unit 302"). 

Furthermore, regarding claim 13, Igarashi further teaches wherein the processing circuitry calculates the second relational amount based on a correlation of a luminance distribution of the two second ultrasonic images (see pg. 2, col. 2, para. 0029 - "...from B-mode data generated by the signal processing unit 120, the image generating unit 131 generates B-mode image data in which the intensity of a reflected wave is expressed in luminance."; see pg. 6, col. 2, para. 0073 - "...the joining unit 133 obtains the most similar positions by a similar image determination method using the sum of absolute differences (SAD), the sum of squared differences (SSD), the Normalized Cross-Correlation (NCC), or the like as an evaluation function. The joining unit 133 then joins together the two pieces of image data at corresponding positions (that is, the most similar positions) in the two pieces of image data.").
Furthermore, regarding claim 14, JP 4282144 B2 further teaches wherein processing circuitry generates the first ultrasonic image that is a sector scan image based on the first ultrasonic wave received when the probe transmits the first ultrasonic wave in a fan shape into the specimen, and generates the second ultrasonic image that is a linear scan image based on the second ultrasonic wave received when the probe transmits the second ultrasonic wave in a belt-shaped range into the specimen (Fig. 11, continuous and alternating linear scanning and sector scanning; see para. 0039 – “FIG. 9 shows a specific example of the hybrid scanning of the linear scanning method and the sector scanning method. As shown in FIG. 9, it is possible to set the sector scanning range e so as to avoid the ribs, set the linear scanning to two regions f1 and f2, and cover the shadowed portion of the ribs. Then, in the scan converter 51, an 
Furthermore, regarding claim 20, JP 4282144 B2 further teaches wherein the processing circuitry generates the first ultrasonic image that is a sector scan image based on the first ultrasonic wave received when the probe transmits the first ultrasonic wave in a fan shape into the specimen, and generates the second ultrasonic image that is a linear scan image based on the second ultrasonic wave received when the probe transmits the second ultrasonic wave in a belt-shaped range into the specimen (Fig. 11, continuous and alternating linear scanning and sector scanning; see para. 0039 – “FIG. 9 shows a specific example of the hybrid scanning of the linear scanning method and the sector scanning method. As shown in FIG. 9, it is possible to set the sector scanning range e so as to avoid the ribs, set the linear scanning to two regions f1 and f2, and cover the shadowed portion of the ribs. Then, in the scan converter 51, an image obtained by sector scanning is applied to a portion between two regions f1 and f2 where linear scanning is performed in accordance with information on the linear scanning range and the sector scanning range from the scan controller 81.”; see para. 0040 – “As an actual scanning procedure, as shown in FIG. 11, the regions f1 and f2 are scanned linearly and then the region e is scanned one sector at a time, thereby scanning for one frame (one cycle). finish. This cycle is repeated one after another. However, the scanning procedure is not limited to this. For example, the region f1 is scanned linearly, the region e is scanned one sector, and the region f2 is scanned linearly. Also good.”).
The motivation for claims 6-9, 11-17, and 20 was shown previously in claim 4.

calculate a first relational amount that is an estimation value of the spatial relationship between the two positions (Fig. 12 -"Calculate translation vector between (linear) frames based on tracing result" S106), based on the two ultrasonic images, 
calculate a second relational amount resulting from correcting the first relational amount calculated by the processing circuitry, based on the two second ultrasonic images (Fig. 12 - "Calculate translation vector of probe" S107, "Calculate drawing position based on azimuth direction and translation vector of probe" S108, with the two second images being linear images), and
synthesize one of the first and second ultrasonic images at one of the two positions with the one of the first and second ultrasonic images at the other position, based on the second relational amount calculated by the processing circuitry (see Fig. 12 - "Synthesize ultrasonic wave images" S109; Figs. 13 and 15, synthesizing a linear image at a position of the probe at K+1 frame).
Kashima doesn't explicitly teach the two first ultrasonic images as sector images. 
Whereas, Igarashi further teaches the two first ultrasonic images (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-I)-th frame." With the two first images being sector images). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating a first relational amount that is an estimation value of the relationship between the two positions of linear images, as disclosed in Kashima, by instead using the two sector images, as disclosed in Igarashi. One of ordinary skill in the art would have been motivated to 

  	Regarding claim 21, Mine teaches an ultrasonic imaging method, comprising the steps of:
generating two first ultrasonic images based on the first ultrasonic waves received by the probe at the two positions (see col. 4, lines 20-23 - "...a probe position sensor that detects the position and the direction of the ultrasonic probe, a tomographic image generator that generates the data of a tomographic image based upon the output of the ultrasonic probe..."); 
generating two second ultrasonic images based on the second ultrasonic waves received by the probe at the two positions (Fig. 16 -linear image (top right and bottom right images); see col. 23, lines 57-60 -"...a basic tomographic image including a target part such as a liver tumor is displayed and a user can arbitrarily set a layer position for the basic layer of the tomographic image."); and 
synthesizing one of the first and second ultrasonic images at one of the two positions with the one of the first and second ultrasonic images at the other position based on the spatial relationship between the two positions (Fig. 25 - combination of fan image intersecting two different linear images in two different directions).
Mine does not explicitly teach: 
causing a probe configured to continuously and alternatingly transmit and receive ultrasonic waves, to transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen at two different positions of the surface of the specimen while moving along an outer 
generating two second ultrasonic images having narrower imaging ranges and higher resolutions than those of the two first ultrasonic images based on the second ultrasonic waves received by the probe at the two positions on the cross section; and 
calculating a spatial relationship between the two positions based on the two first ultrasonic images and the two second ultrasonic images. 
Whereas, JP 4282144 B2, in the same field of endeavor, teaches causing a probe configured to continuously and alternatingly transmit and receive ultrasonic waves, to transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen at two different positions of the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the specimen at each of the two positions(Fig. 1, probe 10; Fig. 9, linear scanning (second ultrasonic wave) has a narrower angle range (normal to the probe) than sector scanning (first ultrasonic wave); Fig. 11, continuous and alternating linear scanning and sector scanning; see para. 0039 – “FIG. 9 shows a specific example of the hybrid scanning of the linear scanning method and the sector scanning method. As shown in FIG. 9, it is possible to set the sector scanning range e so as to avoid the ribs, set the linear scanning to two regions f1 and f2, and cover the shadowed portion of the ribs. Then, in the scan converter 51, an image obtained by sector scanning is applied to a portion between two regions f1 and f2 where linear scanning is performed in accordance with information on the linear scanning range and the sector scanning range from the scan controller 81.”; see para. 0040 – “As an actual scanning procedure, as shown in FIG. 11, the regions f1 and f2 are scanned linearly and then the region e is scanned one sector at a time, thereby scanning for one frame (one cycle). finish. This cycle is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Mine, by including to the method causing a probe configured to continuously and alternatingly transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen through the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the specimen, as disclosed in JP 4282144 B2. One of ordinary skill in the art would have been motivated to make this modification in order to generate a suitable image without a shadowed portion, as taught in JP 4282144 B2 (see para. 0039). 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions and each of the second ultrasonic images at the two probe positions.
Whereas, Igarashi, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-I)-th frame.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Mine, by including to the method calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions, as disclosed in Igarashi. One of 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions.
Whereas, Kashima, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 -"...the translation vector detection unit 301 calculates a translation vector between the frames based on the trace result. That is, based on the vectors Va to Vc, the translation vector detection unit 301 calculates a translation vector T between the ultrasonic images Ul(k) and UICk+1)... the translation vector detection unit 301 calculates the translation vector of the probe 111...").
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Mine, by including to the method calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima. One of ordinary skill in the art would have been motivated to make this modification in order to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).
Modified Mine does not explicitly teach generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image.
Whereas, Hayashi, in the same field of endeavor, teaches generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image (see col. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second ultrasonic image, as disclosed in modified Mine, by generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image, as disclosed in Hayashi. One of ordinary skill in the art would have been motivated to make this modification in order to focus the scanning to desired focal lengths based on the transmission delay times, as taught in Haley (see col. 7, lines 47-56), and to view the desired anatomy in the higher resolution of the linear image in relation to the surrounding tissue of the wider imaging range of the sector image. Page 2 of 14Application No. 16/478,442Application Filing Date: July 16, 2019Docket No. FEC19303PCTUS
Regarding claim 22, Mine teaches an image synthesizing program (Fig. 12, image construction device 118) causing a computer (Fig. 12, CPU 115) to execute processing of synthesizing a plurality of ultrasonic images (see col. 7, lines 24-24 - "...temporally continuous plural tomographic image data...") obtained by imaging inside of a specimen (Fig. 5, field of view 53, patient 50), the program causing the computer to execute the steps of: 
generate a first ultrasonic image based on the first ultrasonic wave received by the probe in each of the first and second frames (see col. 4, lines 20-23 - "...a probe position sensor that detects the position and the direction of the ultrasonic probe, a tomographic image 
generate a second ultrasonic image based on the second ultrasonic wave received by the probe (Fig. 16 - linear image (top right and bottom right images); see col. 23, lines 57-60 - "...a basic tomographic image including a target part such as a liver tumor is displayed and a user can arbitrarily set a layer position for the basic layer of the tomographic image."); and
synthesizing one of the first and second ultrasonic images at one of the two positions on the cross section with the one of the first and second ultrasonic images at the other position based on the spatial relationship between the two positions (Fig. 25 - combination of fan image intersecting two different linear images in two different directions).
Mine does not explicitly teach: 
having a probe continuously and alternatingly transmit and receive ultrasonic waves, to transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen at two different positions of the surface of the specimen while moving along an outer surface of a cross section of the specimen and continuously and alternatingly receive the first and second ultrasonic waves reflected on the inside of the specimen at each of the two positions; 
generating two second ultrasonic images having narrower imaging ranges and higher resolutions than those of the two first ultrasonic images based on the second ultrasonic waves received by the probe at the two positions on the cross section; and 
calculating a spatial relationship between the two positions based on the two first ultrasonic images and the two second ultrasonic images. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Mine, by including to the method causing a probe configured to continuously and alternatingly transmit first and second ultrasonic waves, where the second ultrasonic wave has a narrower angle range than the first ultrasonic wave, into a specimen through the surface of the specimen while moving along an outer surface of a cross section of 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions and each of the second ultrasonic images at the two probe positions.
Whereas, Igarashi, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-I)-th frame.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Mine, by including to the method calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions, as disclosed in Igarashi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to observe a blood vessel from various directions to view a plaque site that is unobservable in a certain section but is observable in another section, as taught in Igarashi (see pg. 9, col. 2, para. 0103). 
Modified Mine does not explicitly teach calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions.
Whereas, Kashima, in the same field of endeavor, teaches calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Mine, by including to the method calculating a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima. One of ordinary skill in the art would have been motivated to make this modification in order to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).
Modified Mine does not explicitly teach generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image.
Whereas, Hayashi, in the same field of endeavor, teaches generating a second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image (see col. 7, lines 57-67 – “In the case of linear scanning, all apertures (referring to the 64 channels in the example illustrated in FIG. 3) are split; transmission and reception are performed at split apertures (usage apertures), and respective lines continue being generated while the usage apertures are being shifted. The usage apertures can be, for example, eight channels. The larger the usage apertures, the narrower the beam width and the greater the azimuth (lateral) resolution. In the case of sector scanning, all apertures are used as usage apertures, and the respective lines continue being generated as the direction of the beam is being varied.” Where linear scanning (second ultrasonic image) can have a higher (lateral) resolution than sector scanning (first ultrasonic image)).  
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Shimazaki, Igarashi, and Kashima, as applied to claim 1 above, and further in view of Asaka et al. (US 20160140738 Al, published May 19, 2016), hereinafter referred to as Asaka.
Regarding claim 3, Mine in view of JP 4282144 B2, Igarashi, Kashima, and Hayashi teaches all of the elements disclosed in claim 1 above. 
Mine in view of JP 4282144 B2, Igarashi, Kashima, and Hayashi does not explicitly teach wherein the probe transmits the first and second ultrasonic waves at different frequencies. 
Whereas, Asaka, in the same field of endeavor, teaches wherein the probe transmits the first and second ultrasonic waves at different frequencies (Fig. 1, ultrasonic probe 101; Fig. 7, "Acquire ultrasonic images with different transmission center frequencies" S201, so the probe transmits different signals at different frequencies). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second ultrasonic waves, as disclosed in Mine in view of JP 4282144 B2, Igarashi, Kashima, and Hayashi, by having the first and second ultrasonic waves at different frequencies, as disclosed in Asaka. One of ordinary skill in the art would have been motivated to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793